 Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 1 of 21 PageID #: 2



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  Elkins Division

IN THE MATTER OF THE SEARCH OF
THE PREMISES LOCATED AT: 1460 Old                                         Case No. 2:21-mi-/U
Poplar Drive, Baker, Hardy County, West
Virginia


AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A WARRANT
                        TO SEARCH AND SEIZE

     I, Matthew Marasco, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

  1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

     Criminal Procedure for a search warrant authorizing the examination of the property located

     at 1460 Old Poplar Drive, Baker, Hardy County, West Virginia 26801 (hereinafter referred

     to as “PROPERTY”) as further described in Attachment A, and for the seizure from the

     PROPERTY of items as further described in Attachment B.

  2. I am a Special Agent with the Federal Bureau of Investigation (FBI), United States

     Department of Justice, and have been since September 2019. I am assigned to the Richmond

     Field Office of the FBI in Richmond, Virginia, and am responsible for conducting

     investigations pertaining to child exploitation. As part of my duties, I have received training

     regarding the investigation of Federal crimes including, but not limited to, crimes against

     children, human trafficking, civil rights, and public corruption. By virtue of my employment

     with the FBI, I have performed a variety of investigative tasks including conducting arrests

     and executing Federal search warrants. As a Special Agent, I am an investigative or law

     enforcement officer within the meaning of 18 U.S.C.    § 25 10(7).



                                               1
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 2 of 21 PageID #: 3



 3. The facts in this affidavit come from my personal observations and review of records, my

     training and experience, and information obtained from other agents and witnesses. This

     affidavit is intended to show merely that there is sufficient probable cause for the requested

    warrant and does not set forth all of my knowledge about this matter.

 4. Based on my training and experience and the facts as set forth in this affidavit, there is

    probable cause to believe that evidence and instrumentalities of violations of 18             U.s.c.
    § 2422(b), Attempted Coercion and Enticement of a Minor, and           18 U.S.C.   § 2423(b), Travel
    with Intent to Engage in Illicit Sexual Conduct, are located on the PROPERTY described in

    Attachment A. There is also probable cause to search the PROPERTY described in

    Attachment A for evidence and instrumentalities of these crimes further described in

    Attachment B.

                                        JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is “a courtof competent

    jurisdiction” as defined by 18 U.S.C.   § 2711. See   18 U.S.C.   §~ 2703(a), (b)(1)(A),
    (c)( 1 )(A). Specifically, the Court is “a district court of the United States   ...   that   —   has

    jurisdiction over the offense being investigated.” 18 U.S.C.      § 2711 (3)(A)(i).
                        RELEVANT STATUTORY PROVISIONS

6. Coercion and Enticement: 18 U.S.C.          § 2422(b) provides that whoever, using the mail or
    any facility or means of interstate or foreign commerce, knowingly persuades, induces,

    entices, or coerces any individual who has not attained the age of 18 years to engage in

    prostitution or any sexual activity for which any person can be charged with a criminal

    offense, or attempts to do so, shall be imprisoned not less than 10 years or for life.

7. Travel with Intent to Engage in Illicit Sexual Conduct: 18 U.S.C.            § 2423(b) A person
    who travels in interstate commerce or travels into the United States, or a United States

                                                2
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 3 of 21 PageID #: 4



    citizen or an alien admitted for permanent residence in the United States who travels in

    foreign commerce, with a motivating purpose of engaging in any illicit sexual conduct with

    another person shall be fined under this title or imprisoned not more than 30 years, or both.

                                       TECHNICAL TERMS

 8. Based on my training and experience, I use the following technical terms to convey the

    following meanings:

    a. “Computer,” as used herein, is defined pursuant to 18 U.S.C.      §   1030(e)(1) as “an

        electronic, magnetic, optical, electrochemical, or other high speed data processing

        device performing logical or storage functions, and includes any data storage facility or

        communications facility directly related to or operating in conjunction with such

        device.”

    b. “Computer Server” or “Server,” as used herein is a computer that is attached to a

        dedicated network and serves many users. A web server, for example, is a computer

       which hosts the data associated with a website. That web server receives requests from

        a user and delivers information from the server to the user’s computer via the Internet.

       A domain name system (“DNS”) server, in essence, is a computer on the Internet that

       routes communications when a user types a domain name, such as www.cnn.com, into

       his or her web browser. Essentially, the domain name must be translated into an

       Internet Protocol (“IP”) address so the computer hosting the web site may be located,

       and the DNS server provides this function.

    c. “Computer hardware,” as used herein, consists of all equipment which can receive,

       capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

       magnetic, or similar computer impulses or data. Computer hardware includes any data

       processing devices (including, but not limited to, central processing units, internal and

                                              3
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 4 of 21 PageID #: 5



       peripheral storage devices such as fixed disks, external hard drives, floppy disk drives

       and diskettes, and other memory storage devices); peripheral input/output devices

       (including, but not limited to, keyboards, printers, video display monitors, and related

       communications devices such as cables and connections), as well as any devices,

       mechanisms, or parts that can be used to restrict access to computer hardware

       (including, but not limited to, physical keys and locks).

    d. “Computer software,” as used herein, is digital information which can be interpreted

       by a computer and any of its related components to direct the way they work. Computer

       software is stored in electronic, magnetic, or other digital form. It commonly includes

       programs to run operating systems, applications, and utilities.

   e. Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone)

       is a handheld wireless device used for voice and data communication through radio

       signals. These telephones send signals through networks of transmitter/receivers,

       enabling communication with other wireless telephones or traditional “land line”

       telephones. A wireless telephone usually contains a “call log,” which records the

       telephone number, date, and time of calls made to and from the phone. In addition to

       enabling voice communications, wireless telephones offer a broad range of capabilities.

       These capabilities include: storing names and phone numbers in electronic “address

       books;” sending, receiving, and storing text messages and e-mail; taking, sending,

       receiving, and storing still photographs and moving video; storing and playing back

       audio files; storing dates, appointments, and other information on personal calendars;

       and accessing and downloading information from the Internet. Wireless telephones may

       also include global positioning system (“GPS”) technology for determining the location

       of the device.

                                             4
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 5 of 21 PageID #: 6


    f.   Digital camera: A digital camera is a camera that records pictures as digital picture

         files, rather than by using photographic film. Digital cameras use a variety of fixed and

         removable storage media to store their recorded images. Images can usually be

         retrieved by connecting the camera to a computer or by connecting the removable

         storage medium to a separate reader. Removable storage media include various types of

         flash memory cards or miniature hard drives. Most digital cameras also include a screen

         for viewing the stored images. This storage media can contain any digital data,

         including data unrelated to photographs or videos.

    g. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than a

         notebook, which is primarily operated by touching the screen. Tablets function as

         wireless communication devices and can be used to access the Internet through cellular

         networks, 802.1 1 “wi-fl” networks, or otherwise. Tablets typically contain programs

         called apps, which, like programs on a personal computer, perform different functions

         and save data associated with those functions. Apps can, for example, permit accessing

         the Web, sending and receiving e-mail, and participating in Internet social networks.

   h. The “Internet” is a global network of computers and other electronic devices that

         communicate with each other. Due to the structure of the Internet, connections between

         devices on the Internet often cross state and international borders, even when the

         devices communicating with each other are in the same state.

   i.    “Internet Service Providers” (“ISPs”), as used herein, are commercial organizations

         that are in business to provide individuals and businesses access to the Internet. ISPs

         provide a range of functions for their customers including access to the Internet, web

         hosting, e-mail, remote storage, and co-location of computers and other communications

         equipment. ISPs can offer a range of options in providing access to the Internet

                                               5
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 6 of 21 PageID #: 7



        including telephone based dial-up, broadband based access via digital subscriber line

        (“DSL”) or cable television, dedicated circuits, or satellite based subscription. ISPs

        typically charge a fee based upon the type of connection and volume of data, called

        bandwidth, which the connection supports. Many ISPs assign each subscriber an

        account name   —   a user name or screen name, an “e-mail address,” an e-mail mailbox,

        and a personal password selected by the subscriber. By using a computer equipped with

        a modem, the subscriber can establish communication with an Internet Service Provider

        (“ISP”) over a telephone line, through a cable system or via satellite, and can access the

        Internet by using his or her account name and personal password.

   j.   “Internet Protocol address” or “IP address” refers to a unique number used by a

        computer to access the Internet. An IP address is a series of four numbers, each in the

        range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached to the

        Internet computer must be assigned an IP address so that Internet traffic sent from and

        directed to that computer may be directed properly from its source to its destination.

        Most Internet service providers control a range of IP addresses. Some computers have

        static—that is, long-term—IP addresses, while other computers have dynamic—that is,

        frequently changed—IP addresses.

   k. “The terms “records,” “documents,” and “materials,” as used herein, include all

        information recorded in any form, visual or aural, and by any means, whether in

        handmade form (including, but not limited to, writings, drawings, painting),

        photographic form (including, but not limited to, microfilm, microfiche, prints, slides,

        negatives, videotapes, motion pictures, photocopies), mechanical form (including, but

        not limited to, phonograph records, printing, typing) or electrical, electronic or magnetic

        form (including, but not limited to, tape recordings, cassettes, compact discs, electronic

                                               6
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 7 of 21 PageID #: 8



          or magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs, digital

          video disks (“DVDs”), Personal Digital Assistants (“PDAs”), Multi Media Cards

          (“MMCs”), memory sticks, optical disks, printer buffers, smart cards, memory

          calculators, electronic dialers, or electronic notebooks, as well as digital data files and

         printouts or readouts from any magnetic, electrical or electronic storage device).

   1.     “Website” consists of textual pages of information and associated graphic images. The

         textual information is stored in a specific format known as Hyper-Text Mark-up

         Language (“HTML”) and is transmitted from web servers to various web clients via

         Hyper-Text Transport Protocol (“HTTP”).


         COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

9. As described above and in Attachment B, this application seeks permission to search for

   records that might be found on electronic devices including cellular phones, in whatever

   form they are found. The warrant applied for would authorize the seizure of electronic

   storage media or, potentially, the copying of electronically stored information, all under

   Rule 41(e)(2)(B).

10. Probable cause. I submit that there is probable cause to believe records will be stored on

   electronic devices including cellular phones, for at least the following reasons:

    a.       Based on my knowledge, training, and experience, I know that computer files or

   remnants of such files can be recovered months or even years after they have been

   downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

   downloaded to a storage medium can be stored for years at little or no cost. Even when

   files have been deleted, they can be recovered months or years later using forensic tools.

   This is so because when a person “deletes” a file on a computer, the data contained in the

   file does not actually disappear; rather, that data remains on the storage medium until it is
                                                 7
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 8 of 21 PageID #: 9


    overwritten by new data. Depending on a variety of factors, a particular computer could

    easily not overwrite deleted files with new data for many months, and in certain cases

    conceivably ever.

    b.     Therefore, deleted files, or remnants of deleted files, may reside in free space or

    slack space—that is, in space on the storage medium that is not currently being used by an

    active file—for long periods of time before they are overwritten. In addition, a computer’s

    operating system may also keep a record of deleted data in a “swap” or “recovery” file.

    c.     Wholly apart from user-generated files, computer storage media—in particular,

    computers’ internal hard drives—contain electronic evidence of how a computer has been

   used, what it has been used for, and who has used it. To give a few examples, this forensic

    evidence can take the form of operating system configurations, artifacts from operating

   system or application operation, file system data structures, and virtual memory “swap” or

   paging files. Computer users typically do not erase or delete this evidence, because special

   software is typically required for that task. However, it is technically possible to delete this

   information.

   d.      Similarly, files that have been viewed via the Internet are sometimes automatically

   downloaded into a temporary Internet directory or “cache.”

11. Forensic evidence. As further described in Attachment B, this application seeks permission

   to locate not only computer files that might serve as direct evidence of the crimes described

   on the warrant, but also for forensic electronic evidence that establishes how computers

   were used, the purpose of their use, who used them, and when. There is probable cause to

   believe that this forensic electronic evidence will be on the electronic devices including cell

   phones because:



                                              8
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 9 of 21 PageID #: 10



   a.     Data on the storage medium can provide evidence of a file that was once on the

   storage medium but has since been deleted or edited, or of a deleted portion of a file (such

   as a paragraph that has been deleted from a word processing file). Virtual memory paging

   systems can leave traces of information on the storage medium that show what tasks and

   processes were recently active. Web browsers, e-mail programs, and chat programs store

   configuration information on the storage medium that can reveal information such as online

   nicknames and passwords. Operating systems can record additional information, such as

   the attachment of peripherals, the attachment of USB flash storage devices or other external

   storage media, and the times the computer was in use. Computer file systems can record

   information about the dates files were created and the sequence in which they were created,

   although this information can later be falsified.

   b.      Forensic evidence on a computer or storage medium can also indicate who has used

   or controlled the computer or storage medium. This “user attribution” evidence is

   analogous to the search for “indicia of occupancy” while executing a search warrant at a

   residence. For example, registry information, configuration files, user profiles, e-mail, e

   mail address books, “chat,” instant messaging logs, photographs, the presence or absence of

   malware, and correspondence (and the data associated with the foregoing, such as file

    creation and last-accessed dates) may be evidence of who used or controlled the computer

    or storage medium at a relevant time.

    c.     A person with appropriate familiarity with how a computer works can, after

    examining this forensic evidence in its proper context, draw conclusions about how

    computers were used, the purpose of their use, who used them, and when.

    d.     The process of identifying the exact files, blocks, registry entries, logs, or other

    forms of forensic evidence on a storage medium that are necessary to draw an accurate

                                               9
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 10 of 21 PageID #: 11



   conclusion is a dynamic process. While it is possible to specif~i in advance the records to be

   sought, computer evidence is not always data that can be merely reviewed by a review team

   and passed along to investigators. Whether data stored on a computer is evidence may

   depend on other information stored on the computer and the application of knowledge about

   how a computer behaves. Therefore, contextual information necessary to understand other

    evidence also falls within the scope of the warrant.

    e.     Further, in finding evidence of how a computer was used, the purpose of its use,

    who used it, and when, sometimes it is necessary to establish that a particular thing is not

    present on a storage medium. For example, the presence or absence of counter-forensic

    programs or anti-virus programs (and associated data) may be relevant to establishing the

    user’s intent.

 12. Necessity ofseizing or copying entire computers or storage media. In most cases, a

    thorough search of a premises for information that might be stored on storage media often

    requires the seizure of the physical storage media and later off-site review consistent with

    the warrant. In lieu of removing storage media from the premises, it is sometimes possible

    to make an image copy of storage media. Generally speaking, imaging is the taking of a

     complete electronic picture of the computer’s data, including all hidden sectors and deleted

     files. Either seizure or imaging is often necessary to ensure the accuracy and completeness

     of data recorded on the storage media, and to prevent the loss of the data either from

     accidental or intentional destruction. This is true because of the following:

     a.      The time required for an examination. As noted above, not all evidence takes the

     form of documents and files that can be easily viewed on site. Analyzing evidence of how a

     computer has been used, what it has been used for, and who has used it requires

     considerable time, and taking that much time on premises could be unreasonable. As

                                                10
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 11 of 21 PageID #: 12



     explained above, because the warrant calls for forensic electronic evidence, it is exceedingly

     likely that it will be necessary to thoroughly examine storage media to obtain evidence.

     Storage media can store a large volume of information. Reviewing that information for

     things described in the warrant can take weeks or months, depending on the volume of data

     stored, and would be impractical and invasive to attempt on-site.

    b.      Technical requirements. Computers can be configured in several different ways,

    featuring a variety of different operating systems, application software, and configurations.

    Therefore, searching them sometimes requires tools or knowledge that might not be present

    on the search site. The vast array of computer hardware and software available makes it

    difficult to know before a search what tools or knowledge will be required to analyze the

    system and its data on the Premises. However, taking the storage media off-site and

    reviewing it in a controlled environment will allow its examination with the proper tools

    and knowledge.

    c.      Variety of forms of electronic media. Records sought under this warrant could be

    stored in a variety of storage media formats that may require off-site reviewing with

    specialized forensic tools.

 13. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

    warrant I am applying for would permit the examination of electronic devices including

    cellular phones consistent with the warrant. The examination may require techniques,

    including but not limited to computer-assisted scans of the entire medium, that might

    expose many parts of a hard drive to human inspection in order to determine whether it is

    evidence described by the warrant.




                                              11
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 12 of 21 PageID #: 13


                                     PROBABLE CAUSE

  14. As part of an undercover operation conducted by the FBI Richmond Child Exploitation

     Task Force (CETF), an online covert employee (OCE) used a covert social media account

     to target subjects willing to travel to the Richmond, Virginia area to engage in sexual

     conduct with a minor. The OCE set up a profile posing as an adult intermediary who had

     access to both a 9-year old male son and an 11-year old female daughter. The OCE posted a

     profile on an online platform and subsequently responded to subjects who indicated a desire

     to meet with the minors.

  15. The OCE posted an undercover (UC) profile on Alt.com, an online network for members

     interested in alternative forms of sexual relationships and friendship. Users can bond over

     fetishes, kinks, and BDSM (Bondage, Discipline, Sadism, and Masochism), as well as

     explore the site’s large stockpile of sexual videos, articles, and other content. The UC

     profile noted that the user was an adult female from Chesterfield, Virginia. It also included

     a list of kinks to include “Daddy/babygirl”, “mom/son”, “young/old,” “Mommy/Daddy

     play” and “taboo family”.

  16. On April 12, 2021, an individual utilizing the username “hornywvdaddy” contacted the

     OCE through the UC profile on Alt.com (hereinafter referred to as “UC Mom” to protect

     the integrity of the OCE online profile). Hornywvdaddy initiated the conversation by

     saying: “Like your kinks, especially anal sex, bestiality, young old, and taboo family, and

     being watched. Would love to get acquainted and see if we can get something started

     between us.” Shortly thereafter, hornywvdaddy agreed to chat with UC Mom on Google

     Hangouts and provided the email address needmorewv@gmail.com.




                                               12
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 13 of 21 PageID #: 14



  17. On April 13, 2021, UC Mom received an invitation to chat on Google Hangouts from

     needmorewv@gmail.com, who had a screen name “Eric B”. Eric B and UC Mom began a

     conversation on Google Hangouts.

  18. On April 14, 2021, Eric B expressed interest in incestuous sexual relationships, as well as

     having sex with UC Mom and her 11-year-old daughter. In the following chat exchange,

     Eric B explains his interest in incest, as well as an instance when he previously attempted to

     engage in a sexual relationship with his adult daughter:

     Eric B only thingd I have done are watersports, fisting, and daddy daughter role playyy
             -


     i tried to get my daughter to fuck me but she wouldnt do it so my incest options are role
     play amd 3 sums with incestcouples
     i came close to bestiality but i have no partner
     UC Mom How old was she when you tried to flick her?
                 -




     Eric B about 22
             -


     she was in college
     maybe 21

     UC Mom What happened?
                 -




     Eric B she rejected mya advances
             -


     so I bbacked off and dropped it

  19. Later in the conversation, Eric B expressed interest in having sex with younger females to

     include UC Mom’s 11-year-old daughter:

     UC Mom Not an issue I’m on the pill and my daughter hasn’t started her period yet so it’s
                 -


     nothing I worry about

     Eric B coool
             -


     i’d like to flick both of you

     UC Mom She’s used a dildo but still a virgin
                 -




     Eric B virgin would be great
             -




     UC Mom I have a son too but he’s never played with a man
                 -




     Eric B—ok

     UC Mom He would watch his father flick me and play with his sister though
                 -


                                          13
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 14 of 21 PageID #: 15




     Eric B ok  -


     sounds like a cool family
     thats how i wish I done with oours

     UC Mom Thanks I wasn’t sure what you were interested in and I have to be very careful
                        -


     talking about these things because of how muchtrouble I could get it
     In

     Eric B i understand
                -


     very much
     i have to very careful talking about it too
     especiaally about younger girs
     girls
     i once wrote a paper about my philosopphy on incest
     a couple years ago
     UC Mom How was that received?
                    -




     Eric B it was for personal concsumption
            -


     but I have writte similar stuff for fetlife

     UC Mom My daughter is 11 years old Is that too young for you?
                    -




     Eric B not if we keep it to ourselves
            -




    UC Mom That goes without saying
                    -




    Eric B yes
            -




 20. On May 7, 2021, Eric B again indicated he wanted engage in sexual conduct with UC Mom

    and her minor children:

    UC Mom What were you thinking?
                    -




    Eric B get involved sexually with you and your family
            -




    UC Mom I know it’s been awhile since we talked
                    -


    You don’t mind that she’s 11 and he’s 9 nine years old?

    Eric B no
            -


    can he get erection

    UC Mom He can but doesn’t maintain it long
                    -




    Eric B i was 11 or 12 before i did
            -




                                               14
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 15 of 21 PageID #: 16


  21. On May 12, 2021, Eric B expressed interest in traveling the Richmond, Virginia area to

     meet UC Mom, her 11-year-old daughter, and her 9-year-old son:

     Eric B hope i can see you soon
             -




     UC Mom When were you thinking?
                 -




     Eric B later this month or in June
             -




     UC Mom Sounds good
                 -




     Eric B if it can happen
             -


     i can come there if you are interested
     and stay overnight

     UC Mom I like that
                 -


     Do you want both kids here or just my daughter?

     Eric B noth depending on what you have in mind
            -


     Both

     UC Mom What were you thinking?
                 -




     Eric B he can watch or play with and his siter
            -


     with you and his sister

     UCMom-Ok
     Did you have any ideas about what you wanted when you get here?

     Eric B i will take things as they come, but i would like to at least spend the night.
            -


     whatever you want to do with me and them
     will she come to bed with us
     sleep with us
     i dont how she feels about a stranger
     is everypne nude at your house

     UC Mom Sometimes we are nude but not everyday
                 -


     She’s very excited
     She wanted to lose her virginity so badly

     Eric B i like being nude if we can be
            -


     if she joins in bed that will be cool
 22. Later that same day, Eric B sent a picture depicting a white male lying in bed holding his

     penis. The picture was followed by a message from Eric B saying “there is a pic” followed


                                               15
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 16 of 21 PageID #: 17


     by another message saying “you can show it to her if you like” in reference to the 11-year

     old daughter.

  23. The conversation between Eric B and UC Mom continued into June 2021 and included

     exchanges about topics including, but not limited to, impregnating both UC Mom and her

     11-year old daughter, him taking the daughter’s virginity and introducing the her to anal

     sex, bestiality, and the use of sex toys with both UC Mom and the daughter. The following

     is an example of the conversation:

     Eric B i can bring all of mine
            -


     some may be only for you
     what kind of toys do you have

     UC Mom I just have a dildo
                -


     What toys do you have?

     Eric B i have a double ended flexible dildo you can use with her to fuck each other at the
            -


     same time
     i have a strap on
     i have a vibrating dildo and 9 inch thick silicone dildo that maybe you can use’
     i have some butt pllugs various sizes, anal beads, bibrating bullet
     vibrating
     none of these are being used at my house

     UC Mom Sounds very nice and fun to use
                -


     I’m not sure what she’ll be able to take

    Eric B we can use them all with all of you
            -


    we can find out
    she should be able to use more after i fuck her

 24. Additionally, Eric B discussed talking directly UC Mom’s 11-year old daughter on Google

    Hangouts. UC Mom provided the email address of the minor daughter’s persona

    (hereinafter referred to as UC Daughter):

 25. On May 12, 2021, Eric B sent UC daughter a message on Google Hangouts. Eric B and the

    OCE, acting as UC Daughter, began a conversation on Google Hangouts, which included



                                                16
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 17 of 21 PageID #: 18


     talk about Eric B coming to Richmond to visit, as well as where UC Daughter would sleep

     when Eric B was there:

     Eric B i dont know that means
     do you ean sleep?

     UC Daughter        —   Ya

     Eric B probably with your mom
              -


     where do you want me to sleep

     UC Daughter I can sleep with u guys
                        -




     Eric B if thats ok with your mom
              -




     UC Daughter She won’t care
                        -


     She likes sleepin with me

     Eric B i will probably be having sex with her
              -




  26. On May 21, 2021, the following exchange occurred between Eric B and UC Daughter:

     UC Daughter       —    Watcha doin

     Eric B playing solitaire on my co,puter
              —


     thinking about sex

     UC Daughter       —    Like wut

     Eric B   —   about what i;m going to do when i am with you and your mom

     UC Daughter       —    Wut do u wanna do most

     Eric B—fuck

     UC Daughter       —    [cat emojis]

     Eric B   —   would you sit on my lap at the dinner table

     UC Daughter       —    Ya

     Eric B   —   with everyone else watching

     UC Daughter       —    Yaaaa y is that a big deal

     Eric B   —   it would be arousing with you riding me naked

                                                     17
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 18 of 21 PageID #: 19


     UC Daughter              —   W’d b naked?

     Eric B of course
                  —


     how else would i be inside you

     UC Daughter              —   Like sex when I’m sitting on your lap?

     Eric B   —       of course

  27. On June 15, 2021, Eric B and UC Mom discussed plans for Eric B to travel to Richmond

     from his home in West Virginia on June 24, 2021. Eric B. also provided a telephone number

     of 703-963-6752 and stated his name is Eric. The following exchange then occurred

     pertaining to Eric’s visit to Richmond and engaging in sex with both UC Mom and UC

     Daughter:

     Eric B i know, i could do both of you
              —


     how small is she

     UC Mom Small enough
                       —


     You look like a big man in your pictures

     Eric B—iam
     i willoverwhelm her

     UC Mom            —   Perfect

     Eric B   —       my cock will fill her up

     UC Mom            —   You’ll have to slowly wrk it in then

     Eric B i will be kind to her
              —


     i~ i need lube i will use it
     but i will go all the way in

 28. On June 19, 2021, Eric B and UC Mom continued the conversation about what will happen

     when Eric B travels to Richmond on June 24, 2021:

    Eric B , thursday night we may sleep a little friday we will spend the day with more sex i
              -


    have spent a weekebd with one woman having sex, but that will nothing compared to you
    two i guess satirday morning i willl fuck both of you at least once more before i go home
    does this sound like a good plan

    UC Mom Sounds amazing
                      -


                                                         18
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 19 of 21 PageID #: 20


     I hope we keep up with you

     Eric B i will have trouble keeping up two horny women but i will flick both of you alot
             -


     and hope at one of your holes will always be available when i need it day or night hope both
     of you will like sucking my cock too i will have my toys and lube can we talk on the phone
     some time before Thursday

     Later in the conversation, Eric B stated he is 72 years old and sent UC Mom a picture of

  himself. He also stated he planned to arrive in Richmond at approximately 11AM on June 24,

  2021, and would be driving a gray Toyota 4Runner.

  29. On June 22, 2021, a female law enforcement officer acting in an undercover capacity

     contacted Eric B. via the telephone number he provided previously in the chats. An

     individual who identified himself as Eric answered on the second call attempt. The

     conversation lasted approximately five minutes, during which time Eric discussed his plans

     to travel to Richmond on Thursday, June 24, 2021. Eric agreed to meet at the Red Robin at

     the mall and asked the UC to send him the address. Eric also stated it would take

     approximately four hours to get to Richmond from his location and that he planned to be

     there at approximately 11AM.

 30. Investigators used personally identifiable information from Hornywvdaddy’s Alt.com

     profile, information volunteered during the chat sessions on Alt and Google Hangouts,

     information obtained from various open source and FBI database queries to identify Eric B

     as ERIC E. BRAGG, date of birth (DOB) August 7, 1948, social security number XXX

     XX-9 182, residing at the PROPERTY. The list of vehicles registered to BRAGG included a

     2020 Toyota 4Runner, WV license plate W33357.

 31. A subpoena to Google, Inc. for the account needmorewv@gmail.com revealed the

     following subscriber information:

     Name: Eric B
     E-mail: needmorewv@gmail.com
     Alternate e-mail: eebragg@yahoo.com
                                              19
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 20 of 21 PageID #: 21




  32. A subpoena to AT&T for the telephone number provided in the chats, 703-963-6752,

     revealed the following information:

     Billing Party

     Name: D.E. (full name provided in billing information)
     Credit Address: 12307 PURCELURD, MANASSAS, VA 20112

     User Information

     MSISDN: (703) 963-6752
     IMSI: 310410146783236
     MSISDN Active: 07/22/2009 Current
                                   -


     Name: ERIC BRAGG
     User Address: 12307 PURCELL RD, MANASSAS, VA 20112
     Service Start Date: 07/22/2009
     Contact Name: ERIC BRAGG

  33. On June 24, 2021, law enforcement officers arrested ERIC BRAGG when he arrived at the

     Red Robin located at 11500 Midlothian Turnpike #428, Richmond, Virginia 23235, in the

     Eastern District of Virginia, which was the meeting spot arranged during conversations

     between BRAGG and the OCE. Officers took BRAGG into custody as he approached the

     designated meeting spot. On BRAGG’s person at the time of the arrest was a West Virginia

     driver’s license. BRAGG stated he had traveled to the designated meeting location from his

     residence in West Virginia. BRAGG admitted that he traveled to the Richmond area to meet

     with UC Mom but denied plans to engage in sexual activity with UC Daughter.

 34. During a custodial interview following his arrest, BRAGG provided his home address as the

     address associated with the PROPERTY. BRAGG also stated he used a compufer to

     communicate with UC Mom and UC Daughter. BRAGG denied having any images or

     videos constituting Child Sexual Abuse Material (CSAM) on the computer.

 35. On June 25, 2021, law enforcement officers conducted a search on BRAGG’s vehicle, a

     2020 Toyota 4Runner, WV license plate W33357, pursuant to a Federal search warrant.

                                             20
Case 2:21-mj-00010-MJA Document 1-1 Filed 06/30/21 Page 21 of 21 PageID #: 22




          Several items, including a suitcase containing sex toys, Viagra, and lubes, and an AT&T

          cellular phone were found in the vehicle. BRAGG’s computer was not located in the vehicle

          at the time of the search.

                                              CONCLUSION

      36. Based on the forgoing, I submit that this affidavit supports probable cause for a warrant to

          search the PROPERTY described in Attachment A for evidence and instrumentalities of

          violations of 18 U.S.C.   § 2422(b) and 18 U.S.C. § 2423(b) as further described it
         Attachment B.



                                                         Respectfully Submitted,



                                                        Matthew Marasco
                                                        Special Agent
                                                        FBI Richmond Field Office

  SEEN


  ___________Is!____________________
  Heather Mansfield
  Assistant United States Attorney

  Subscribed and sworn to in accordance with     —~


  Fed. R. Crim. P.41 by telephone on June 2/, 2021
                       ______             /




                         4
